Mr. Justice Schaefer, dissenting: In my opinion the post-conviction petition in this case should not have been dismissed without a hearing to determine the truthfulness of the allegations it contained. Those allegations were not, in my opinion, “conclusory.” The petition alleged: “At the time of his arrest he was escorted to the rear of the Police Station to an interrogation room, and here without benefit of counsel, or the formality of waiving his rights to same, was subjected to an intensive grilling. During this period he was systematically slapped, punched in the face; and kicked on the shins by Officer Hill. At one stage of the proceedings he was handcuffed to a chair, and then when he refused to answer questions, Officer Hill, lighted a cigarette, and after puffing the smoke in the face of the Relator, pressed the lighted end of the cigarette against his arm. The burned spot remains now. After being subjected to this treatment systematically for a period of two days he was promised leniency if he would help ‘clear the books’.” These factual assertions, if true, describe a substantial denial of the defendant’s constitutional rights. The majority concludes, solely from the passage of time between the alleged occurrences and the entry of the defendant’s plea of guilty, that no cause and effect relationship was present. Unlike the cited cases, however, in this case the court has before it no evidentiary record concerning either the alleged illegal acts or the extent of the defendant’s consultation with the public defender. Without an evidentiary hearing, there is thus no evidence to indicate whether the defendant’s allegations are true, whether he did in fact have an opportunity to consult and did consult with counsel or whether he was made aware of the possible inadmissibility of his confession, and therefore a determination upon the present record of the presence or absence of a causal relationship is impossible. The absence of a supporting affidavit should have been remedied by amendment. From the record of the proceedings on the post-conviction petition it is evident that the public defender merely paraphrased the defendant’s original petition and did not consult with the defendant to ‘‘ascertain the basis of his complaints, shape those complaints into appropriate legal form and present them to the court.” People v. Slaughter, 39 Ill.2d 278, 285.